Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of United Kingdom/ Great Britain parent Application No. GB1909870.6, filed on 07/10/2019 was received with the present application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, John Russel on 06/16/2022.

The claims in application has been amended as follows: 
In claim 11, line 1-2, the limitation “wherein the elastomeric protrusion is arranged within the resilient element.” has been amended to read -- wherein the first protrusion is arranged between the dividing wall and a wall of the fluid chamber. --.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims1-16 and 18-20 are allowed.
Claim 17 was cancelled by the applicant in the amendments filed on 06/01/2022.

The prior art of record, either individually or in combination, fail to teach or suggest, a belt tensioner and a system having the specific structure recited within corresponding independent claims 1 and 16. In particular, a belt tensioner in a system comprising: an eccentric housing configured to rotate about a shaft; a pulley arranged around the eccentric housing, a dividing wall extending from the shaft into a fluid chamber that is defined by the eccentric housing so as to divide said fluid chamber into a first portion and second portion; a resilient element/ spring being coupled to the dividing wall and the eccentric housing; a first protrusion extending from the dividing wall into the resilient member/ spring; and a second protrusion coupled to the eccentric housing and configured to engage the first protrusion in order to reduce the compression of the resilient member/ spring; wherein, the second protrusion is formed of a material more rigid than a material forming the first protrusion.
As detailed in the previous office action (dated 03/01/2022), Kohrs et al. (German Patent Application Publication DE102016213274A1) and Dinca et al. (U.S. Patent 6,165,091 A), both propose a belt tensioner and a system with a belt tensioner, that are somewhat smiler to the applicant’s claimed belt tensioner and systm described in respective claims 1 and 16. Nevertheless, as further noted in the previous office action (dated 03/01/2022), Dinca et al, Kohrs et al, and all other pertinent/ analogues prior art identified by the examiner, does not explicitly disclose or render obvious, a belt tensioner of a system having a first protrusion extending from a dividing wall of a shaft, said first protrusion being arranged within a resilient element/ spring that is coupled to said dividing wall and an eccentric housing, a second protrusion being coupled to said eccentric housing, and said second protrusion being constructed from a material that has distinct rigidity than the material used to construct said first protrusion; where an engagement between said first protrusion and said second protrusion effectually reduces a speed at which the spring is compressed. Therefore, claims 1 and 16 limitations appears to include allowable subject matter over cited prior art references; specially when said limitations are collectively viewed in light of applicant’s specification.  
Furthermore, the prior art of record, either individually or in combination, also fail to teach or suggest, a system having the precise structure recited within independent claim 20. That is, a system comprising: a belt tensioner with an eccentric housing rotatably arranged about a shaft, a pully arranged around said eccentric housing, a dividing wall extending from the shaft into the a fluid chamber so as to patriation said fluid chamber into a first portion and a second portion, a spring coupled between the eccentric housing and the dividing wall, a first passage fluidly connecting the first portion with the second portion, and a second passage fluidly connecting the second portion with an oil sump, a first protrusion coupled to the dividing wall so as to extend within in the spring, and a second protrusion coupled to the eccentric housing; wherein, the material of the second protrusion is more rigid than the material of the first protrusion, and where an engagement between said first protrusion and said second protrusion reduces a speed at which the spring is compressed. As set forth in the previous office action (dated 03/1/2022), Dinca et al. and Kohrs et al. appears to be the closest related prior art to applicants claimed invention. Unlike in the belt tensioner of the claimed system however, neither of the belt tensions taught by Dinca et al. and Kohrs et al, include a first protrusion (which is fixed to the dividing wall) and a second portion (which is fixed to the eccentric housing), each being made of a material with different rigidity; wherein, the first protrusion and the second protrusion acts to reduce a speed at which the spring is compressed. In addition, all other relevant prior art disclosures identified, also does not provide adequate teachings, evidence, rational, and/ or motivation that would lead/ convince one of ordinary skill in the art to configure the belt tensioners proposed by Dinca et al. or Khors et al. with a first and second protrusions in the exact manner described within claim 20. Consequently, claim 20 limitations appears to contain allowable subject matter over cited prior art references; specially when said limitations are viewed in light of applicant’s specification.
Accordingly, the belt tensioner and the systems claimed by the applicant in corresponding claims 1-16 and 18-20, are all determined to be allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654